Citation Nr: 0124099	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  99-17 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
$2,538.00 in pension benefits, to include whether the 
overpayment was properly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1958, and from December 1958 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) 
from a determination by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington, which 
created the overpayment, and a determination by the RO's 
Committee on Waivers and Compromises (Committee) which 
granted a partial waiver of overpayment.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in January 2000, a 
transcript of which is of record.  Additionally, the record 
reflects that the veteran requested a personal hearing before 
a Member of the Board, and such a hearing was scheduled for 
December 2000, but the veteran failed to appear.  Therefore, 
his request for a personal hearing before a Member of the 
Board is deemed withdrawn.  38 C.F.R. § 20.704(e).

In a September 2001 statement, the veteran's representative 
raised the issue of entitlement to service connection for 
Type II Diabetes based upon a recent change in the law, 
presumably the fact that diabetes has been added to the list 
of presumptive conditions associated with herbicide exposure.  
This matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran was awarded nonservice-connected pension 
benefits, to include additional compensation based on the 
need for regular aid and attendance, by a May 1989 rating 
decision.  VA subsequently sent correspondence to the veteran 
informing him that his rate of monthly pension benefits was 
based upon a countable annual income of zero ($0.00), to 
include the fact that he received no Social Security 
benefits, and that he was to notify VA if there was any 
change in his income.

2.  The evidence on file reflects that the veteran was 
awarded Social Security benefits in October 1997.  Although 
the veteran contends that he immediately notified VA of this 
award, there is no evidence on file which shows that VA was 
aware of the award until May 1998.

3.  By correspondence dated in August 1998, the RO notified 
the veteran that they proposed to reduce the rate of his 
monthly pension benefits, effective November 1, 1997, and 
that this might result in an overpayment that he would have 
to repay.  The veteran was subsequently notified in October 
1998 that the proposed reduction in his monthly pension rate 
had been effectuated.

4.  The retroactive reduction in the veteran's monthly 
pension rate resulted in an overpayment of $6,538.00, but the 
veteran was granted a partial waiver of $4,000.00, leaving a 
balance of $2,538.00 to be repaid.

5.  There is no evidence of fraud, misrepresentation, or bad 
faith on the part of the veteran in the creation of the 
overpayment.

6.  The evidence demonstrates that recovery of the pension 
indebtedness from the veteran would not be against the 
standards of "equity and good conscience."


CONCLUSIONS OF LAW

1.  The overpayment of pension indebtedness was properly 
created and calculated.  38 U.S.C.A. §§ 101, 1501 (West 
1991); 38 C.F.R. §§ 3.271, 3.272, 3.660 (2001).

2.  Recovery of the pension indebtedness would not be against 
equity and good conscience.  38 U.S.C.A. § 5302 (West 1991 & 
Supp. 2001);  38 C.F.R. § 1.965 (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Essentially, pension is a monthly or other periodic payment 
made by VA to a veteran because of service, age, or 
nonservice-connected disability, or to a surviving spouse or 
child of a veteran because of the nonservice-connected death 
of the veteran.  See generally 38 U.S.C.A. §§ 101, 1501 et 
seq.

A veteran, surviving spouse or child who is receiving 
pension, or a parent who is receiving compensation or 
dependency and indemnity compensation, must notify the 
Department of Veterans Affairs of any material change or 
expected change in his or her income or other circumstances 
which would affect his or her entitlement to receive, or the 
rate of, the benefit being paid.  Such notice must be 
furnished when the recipient acquires knowledge that he or 
she will begin to receive additional income or when his or 
her marital or dependency status changes.  38 C.F.R. § 3.660.

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  The 
law precludes waiver of recovery of an overpayment or waiver 
of collection of any indebtedness where any one of the 
following elements is found to exist: (1) fraud, (2) 
misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302; 
38 C.F.R. §§ 1.962, 1.965.  Here, the Board's review of the 
record reflects that the Committee has resolved this question 
in favor of the veteran, finding that there was no evidence 
of fraud, misrepresentation, or bad faith on the part of the 
veteran.

The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing fault of debtor against VA 
fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board must provide a complete 
analysis of the six regulatory elements of equity and good 
conscience, including sufficient "reasons or bases" for its 
conclusions.  See Cullen v. Brown, 6 Vet. App. 510 (1993); 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  In order to 
assist the claimant in fairly presenting an appeal to the 
Board, the RO must also consider all the criteria under 38 
C.F.R. § 1.965 and explain to the claimant the reasons why 
each element is not relevant or does not support the request 
for waiver of recovery of the debt.


Background.  The veteran has contended that his Social 
Security benefits should not have been counted as income in 
determining the rate of his nonservice-connected pension 
benefits, and, as such, the overpayment was not properly 
created.  He has also contended that he should be granted a 
full waiver of recovery of the overpayment in accord with the 
principles of equity and good conscience.  In particular, he 
has asserted that VA was at fault in the creation in the 
overpayment, because he promptly notified the RO when he was 
awarded Social Security benefits, and the RO did not take 
prompt action to adjust his rate of monthly pension benefits.

The veteran was granted nonservice-connected pension 
benefits, to include the need for regular aid and attendance, 
by a May 1989 rating decision.  By correspondence dated that 
same month, he was informed that he was granted pension at a 
monthly rate of $861.00, effective March 1, 1989.  Further, 
this correspondence informed the veteran that this award 
action was based on countable annual income of zero, to 
include the fact that he received no Social Security 
benefits.  Moreover, the veteran was informed that adjustment 
to his payments must be made whenever his/his family's income 
changed.  Therefore, he was instructed to notify VA 
immediately if his or his family had any changes or additions 
to their income.

The amount of the veteran's monthly pension benefits was 
increased on various occasions over the years.  For example, 
effective December 1, 1996, his rate of pension was increased 
to $1,131.00 per month.  Thereafter, it was increased to 
$1,154.00 per month, effective December 1, 1997.

The evidence on file contains several copies of an award 
letter from the Social Security Administration (SSA) dated in 
October 1997, which notified the veteran that he was entitled 
to monthly retirement benefits beginning in September 1997.  
However, the record does not show that VA received a copy of 
this letter prior to May 1998.

In August 1998, the RO sent correspondence to the veteran 
informing him that they had received information from SSA 
that he was in receipt of Social Security benefits, and that 
these benefits had to be taken into consideration in 
determining pension eligibility.  Consequently, the RO 
proposed to adjust the veteran's VA pension to $598.00 
effective November 1, 1997, and to $549.00 effective December 
1, 1997.  Moreover, the RO informed the veteran that this 
adjustment would result in an overpayment of benefits, that 
he would be notified at a later date of the exact amount of 
the overpayment, and that he would be given repayment 
information.  The RO informed the veteran that if they did 
not hear from him within 60 days from the date of this 
correspondence, they would assume the information was 
correct, and his pension would be adjusted accordingly.  
Furthermore, the RO informed the veteran that he might not be 
due the full amount paid for the next 60 days.  Thus, if he 
accepted the payments and they (the RO) decided to take the 
proposed action, he would have to repay all or part of the 
benefits he received during the 60 days.  However, he was 
informed that he could reduce the potential overpayment by 
adjusting his benefits before the 60 day period ended, and 
that he should contact the RO if he wanted to take this 
action.

Nothing on file indicates that the veteran responded to the 
August 1998 correspondence.

By correspondence dated in October 1998, the RO informed the 
veteran that his rate of pension had been reduced, 
retroactive to November 1, 1997.  The RO informed the veteran 
of the amount of this adjustment, that it had resulted in an 
overpayment, and that he would be notified shortly of the 
exact amount of the overpayment as well as information about 
repayment.  

By correspondence dated in November 1998, the veteran was 
informed that he owed the VA $6,538.00.

The veteran subsequently requested a waiver of recovery of 
the overpayment of his pension benefits.  In various 
statements, the veteran contended that he notified VA about 
his award of monthly Social Security benefits when he applied 
in September 1997.  Moreover, he contended that he requested 
that VA make adjustments to his pension so he would not be 
overpaid, and that he informed VA of the exact amount of his 
Social Security benefits.  Consequently, he believed he was 
not at fault in the creation of the overpayment, and that VA 
was at fault for not promptly adjusting the amount of his 
pension benefits.

On a February 1999 Financial Status Report, the veteran 
reported that he had total monthly net income of $1,212.50.  
He also reported average monthly expenses totaling $1,105.00.  
This included payments on installment contracts, one of which 
had an unpaid balance of $1,803.10, with a monthly payment of 
$54.00.  He reported another installment contract had an 
unpaid balance of $190.00, with a monthly payment of $20.00.  
Additionally, the veteran indicated that he had no assets 
other than a 1984 Pontiac GP.  He did not list a resale value 
for the automobile.  

In a September 1999 decision, the Committee granted a partial 
waiver in the amount of $4,000.00, leaving an overpayment 
balance of $2,538.00.  The Committee noted that a copy of the 
veteran's SSA award letter was received by VA in April 1998.  
It was noted that this letter showed that the veteran began 
receiving benefits in October 1997, but that no action was 
taken to adjust his VA pension.  Further, it was noted that 
there was no response to the August 1998 due process letter 
proposing to reduce benefits effective November 1, 1997.  
Action was subsequently taken to adjust benefits as proposed, 
which resulted in the creation of an overpayment of 
$6,583.00.  Thereafter, the veteran disputed the validity of 
the debt and requested waiver.  He contended that he should 
not be liable for repaying the debt as he informed VA in 
September 1997 "(Not of record)" that he would be receiving 
SSA benefits, and promptly submitted a copy of his SSA award 
letter.  However, the Committee stated that a copy of this 
letter was not located by a VA official until May 1998.  
(Emphasis in original).  The Committee also stated that the 
veteran had withdrawn his dispute of debt, and was pursuing a 
request for waiver based on lack of fault and financial 
hardship.  

The Committee found that the veteran was free of fraud, 
misrepresentation, or bad faith.  However, the Committee 
found that he was at fault in the creation of the overpayment 
in that he should have reasonably known that he had received 
erroneous payment or an overpayment.  It was noted that the 
veteran was awarded VA pension benefits at the maximum rate 
based on zero countable income.  After he began receiving SSA 
benefits he was no longer entitled to receive VA pension 
benefits at the maximum rate as his countable income was no 
longer zero.  Since the veteran retained benefits 
considerably in excess of the amount he was due, the 
Committee found that he was liable for the debt.  Further, 
the Committee noted that the veteran was notified by the 
August 1998 due process letter that he might not be due the 
full amount paid for the next 60 days, and that if he 
accepted the payments and VA decided to go ahead with the 
proposed action, then he would have to repay all or part of 
the benefits he received during the 60 day period.  As the 
veteran continued to accept excessive payments, it was not 
considered inequitable to expect repayment of at least a 
portion of the overpayment.  The Committee stated that 
collection of the debt in part would also afford the 
Government the same consideration as the veteran's other 
creditors.  Nevertheless, given the fact that action was not 
timely taken to adjust the veteran's VA benefits, and that 
financial information indicated that collection of the debt 
in its entirety would cause financial hardship, the Committee 
felt that the veteran should not be required to repay the 
debt in full.  

At the January 2000 personal hearing, the veteran contended 
that the overpayment because of his Social Security benefits 
was not properly created.  He testified that he initially 
applied for Social Security benefits in September 1997, when 
he was 65, and was granted benefits that same month.  Also 
that month, he notified VA that he had been granted Social 
Security benefits and the amount thereof.  He testified that 
he mailed a copy of his award letter to VA from the SSA 
office, and that he used an envelope at the SSA which had 
VA's address pre-printed on it.  Nevertheless, he did not 
notice any change in the amount of his monthly nonservice-
connected pension benefits.  He also indicated that he had 
contacted a VA official by phone after he received the August 
1998 correspondence.

The denial of the veteran's claim for a full waiver of 
overpayment was confirmed and continued by an August 2001 
Statement of the Case.  Among other things, it was noted that 
the veteran's current overpayment balance was $1,143.00, that 
the debt was being collected through benefit offset at the 
rate of $72.00 per month, and that the financial information 
did not indicate that this was causing undue hardship.

By statements dated in August and September 2001, the 
veteran's representative contended that the veteran was 
entitled to a waiver of recovery of the overpayment in accord 
with the principles of equity and good conscience.  The 
representative contended that VA and not the veteran was at 
fault in the creation of the overpayment, because the veteran 
notified VA when he was awarded Social Security benefits in 
1997, and VA did not take action to adjust the amount of 
monthly pension benefits.  Further, it was contended that 
recovery of the overpayment would create undue financial 
hardship given the veteran's poor health and the fact that he 
was on a fixed income.  It was also contended that collection 
of the debt would nullify the objective for which the 
original benefits were intended.  Moreover, it was contended 
that it would be difficult to conceive that failure to 
collect the small amount of the overpayment on the part of 
the government would unduly enrich this 70-year-old veteran 
on a fixed income.


Analysis.  As a preliminary matter, the Board finds that the 
veteran's debt was properly created and calculated.  The 
regulations provide that payments of any kind from any source 
shall be counted as income during the twelve-month 
annualization period in which received unless specifically 
excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271.  Social 
Security benefits are not specifically excluded pursuant to 
38 C.F.R. § 3.272.  Accordingly, the Social Security benefits 
which the veteran began to receive in 1997 are countable 
income for the purpose of determining his rate of nonservice-
connected pension benefits.  The veteran has also contended 
that the overpayment was not properly created because VA 
failed to adjust his rate of pension benefits even though he 
promptly notified them that he was granted Social Security 
benefits and the amount thereof.  However, the Board finds 
that this goes to amount of VA fault under the standard of 
equity and good conscience, and, as such, will be addressed 
below.

In the instant case, the Board finds that recovery of the 
overpayment of pension indebtedness would not be against the 
standard of equity and good conscience.

The Board finds that the veteran was at least partially at 
fault in the creation of the overpayment.  He knew, or should 
have known, that he was not entitled to the full rate of 
monthly pension benefits once he started to receive Social 
Security benefits.  As noted above, the veteran was informed 
that his rate of monthly pension benefits was based upon his 
having zero countable income, to include no Social Security 
benefits.  Thus, he should have known his rate should have 
been adjusted even if the RO did not take prompt action to do 
so.  Although he maintains that he immediately notified VA 
about his award of Social Security benefits in 1997, the 
evidence on file does not show any such notification until 
May 1998.  Furthermore, the veteran was informed by the 
August 1998 correspondence that his potential overpayment 
could be higher if he accepted full payment of his pension 
benefits over the next 60 days, that he could take action to 
reduce the amount of this potential overpayment, and he took 
no such action.

The Board acknowledges that VA was also at fault in the 
creation of the overpayment.  As mentioned above, the RO was 
on notice by at least May 1998 that the veteran was in 
receipt of Social Security benefits, but took no action to 
adjust the veteran's monthly rate of pension benefits until 
August 1998.  However, the record reflects that the Committee 
granted the partial waiver of $4,000.00 in part because of 
VA's fault in the creation of the overpayment.  The Board 
finds that this adequately compensates the veteran for the 
level of VA's fault in the instant case.

The veteran has contended that recovery of the overpayment 
would result in undue financial hardship because of his 
medical condition and the fact that he is on a fixed income.  
With respect to this argument, the Board notes that the 
regulation defines "Undue Hardship," as whether collection 
would deprive debtor or family of basic necessities.  
38 C.F.R. § 1.965.  Once the necessary living expenses have 
been met, the debtor will be expected to accord a government 
debt the same regard given any other debt.  See Stone v. 
Derwinski, 2 Vet. App. 56, 58 (1992).  Here, 

Here, the veteran reported on his February 1999 Financial 
Status Report that his monthly income exceeded his monthly 
expenses by $107.50.  Moreover, the information provided on 
this Report reflects that one of the installment contract 
debts should be paid in full by this point.  Specifically, 
the unpaid balance of $190.00, which had a monthly payment of 
$20.00.  Additionally, the majority of the debt of $1,803.10, 
with a monthly payment of $54.00, should have also been paid 
at this point.  This indicates that the veteran has more 
disposable income at this point than he did in February 1999.  
Furthermore, the Committee granted the partial waiver of 
$4,000.00 in part to alleviate any potential financial 
hardship.  Consequently, the Board finds payment of the VA 
debt would not deprive the appellant of basic necessities, 
and that the evidence does not indicate that the appellant 
cannot repay the indebtedness, particularly if he is allowed 
to make payments in installments over a period of time.  See 
38 C.F.R. § 1.917.

Despite the contentions of the veteran's representative, the 
Board finds that collection of the overpayment would not 
defeat the purpose for which the pension benefits were 
intended.  

The Board also finds that the veteran would be unjustly 
enriched if he were granted a full waiver of recovery of 
overpayment.  While the representative contended that this is 
not the case because the amount of the remaining overpayment 
is relatively small, the Board notes that the veteran was not 
entitled to this compensation as it was based upon his having 
zero countable income for a period in which he was in receipt 
of Social Security benefits.

For the reasons stated above, the Board concludes that 
recovery of the overpayment of $2,538.00 would not be against 
the Standards of Equity and Good Conscience.  Accordingly, 
his request for a waiver is denied.

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  However, the Board notes that the VCAA and 
its implementing regulations primarily concern issues of 
service connection, and made no changes to the laws and 
regulations regarding nonservice-connected pension benefits 
or recovery of overpayments.  To the extent the enhanced 
duties to assist and notify may be applicable in the instant 
case, the Board notes that advised the veteran of the 
evidence necessary to substantiate his claim, including the 
standards of equity and good conscience.  Further, the 
veteran was provided with the opportunity to present 
testimony in support of his claim at the January 2000 
personal hearing, and he has not identified any pertinent 
evidence that is not of record.  In the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis, 6 Vet. 
App. at 430 (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided).  Thus, the Board concludes 
that further development and further expending of VA's 
resources is not warranted, and that any duty to assist and 
notify under the VCAA has been fulfilled.












ORDER

Entitlement to a waiver of recovery of the overpayment of 
$2,538.00 in pension benefits is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

